          Case 1:18-cv-12438-RGS Document 26 Filed 01/28/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 TRISTAN SQUERI, MADELINE McCLAIN, and
 GEORGE O’DEA individually, and on behalf of all
 others similarly situated,

                Plaintiffs,

         v.

 MOUNT IDA COLLEGE, THE MOUNT IDA                        C.A. No. 1:18-cv-12438-RGS
 COLLEGE BOARD OF TRUSTEES, BARRY                        *ORAL ARGUMENT
 BROWN, individually and as a representative of          REQUESTED*
 Mount Ida College, CARMIN C. REISS, individually
 and as a representative of the Mount Ida College
 Board of Trustees, JASON POTTS, individually and
 as a representative of Mount Ida College, JEFF
 CUTTING individually and as a representative of
 Mount Ida College, and RON AKIE, individually and
 as a representative of Mount Ida College,

                Defendants.



                                    MOTION TO DISMISS

       Defendants Mount Ida College, the Mount Ida College Board of Trustees, Carmin C.

Reiss, Jeff Cutting, and Ron Akie (the “Defendants”) respectfully move this Court to dismiss the

Complaint in the above-caption action. In support, and as explained in more detail in the

accompanying memorandum of law, the Defendants request dismissal of the Complaint on the

following grounds:

       First, all claims against the Mount Ida College Board of Trustees must be dismissed

because it is not a proper party;

       Second, all claims against the individual Trustees of Mount Ida College must be

dismissed pursuant to the Massachusetts Charitable Immunity Statute, M.G.L. ch. 231, § 85K

and the Federal Volunteer Protection Act, 42 U.S.C. § 14501;
           Case 1:18-cv-12438-RGS Document 26 Filed 01/28/19 Page 2 of 3



         Third, Plaintiffs’ claim for breach of contract must be dismissed because Plaintiffs fail to

allege the existence of a contract;

         Fourth, Plaintiffs’ claim for breach of fiduciary duty must be dismissed because Plaintiffs

lack standing;

         Fifth, Plaintiffs’ claim for a violation of M.G.L. ch. 93A fails because Mount Ida (and the

individual defendants) were not engaged in “trade or commerce” as required by statute;

         Sixth, Plaintiffs’ fraud claims must be dismissed for failure to plead with particularity

pursuant to Massachusetts law and Fed. R. Civ. P. 9(b), and because Plaintiffs’ have not alleged

reasonable reliance as required under Massachusetts law; and

         Seventh, Plaintiffs’ claim for a violation of M.G.L. ch. 214, § 1B must be dismissed

because Plaintiffs fail to allege plausibly that any disclosure “unreasonably, substantially, and

seriously interfered” with their privacy as required under Massachusetts law.

         WHEREFORE, Defendants Mount Ida College, The Mount Ida College Board of

Trustees, Carmin Reiss, Jeff Cutting, and Ron Akie respectfully request that the Court grant this

motion and dismiss Plaintiffs’ complaint in its entirety with prejudice and without leave to

amend.

                              REQUEST FOR ORAL ARGUMENT

         The Defendants respectfully request oral argument on this Motion to Dismiss pursuant to

Local Rule 7.1(d).

                 CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

         I, Paul G. Lannon, Jr., hereby certify that I conferred with counsel of record for Plaintiffs,

Joshua Garick, by telephone on January 24, 2019, about the substance of this Motion, and

attempted in good faith to resolve or narrow the issues addressed in this Motion.

                                                       /s/ Paul G. Lannon, Jr.
                                                       Paul G. Lannon, Jr.
         Case 1:18-cv-12438-RGS Document 26 Filed 01/28/19 Page 3 of 3




                                                    Respectfully submitted,

                                                    MOUNT IDA COLLEGE, THE MOUNT
                                                    IDA COLLEGE BOARD OF TRUSTEES,
                                                    CARMIN C. REISS, JEFF CUTTING, and
                                                    RON AKIE,

                                                    By their attorneys,


                                                    /s/ Jeremy M. Sternberg
                                                    Jeremy M. Sternberg (BBO No. 556566)
                                                    Paul G. Lannon Jr. (BBO No. 563404)
                                                    John J. Monaghan (BBO No. 546454)
                                                    Christopher M. Iaquinto (BBO No. 685718)
                                                    HOLLAND & KNIGHT
                                                    10 St. James Avenue
                                                    11th Floor
                                                    Boston, Massachusetts 02116
                                                    (617) 854-1476
                                                    jeremy.sternberg@hklaw.com
                                                    paul.lannon@hklaw.com
                                                    john.monaghan@hklaw.com
                                                    christopher.iaquinto@hklaw.com




Dated: January 28, 2019



                                CERTIFICATE OF SERVICE

        I, Christopher M. Iaquinto, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on this
28th day of January, 2019.

                                                     /s/ Christopher M. Iaquinto
                                                     Christopher M. Iaquinto

Dated: January 28, 2019
